GRIESBACH, District Judge,
dissenting.
Through a secretive and one-sided process, the state Republican leaders who controlled the legislature used the latest computer software and political consultants to draw up legislative district maps with the unashamedly partisan goal of winning as many seats as possible. The maps they drew gave short shrift to traditional districting principles, often producing districts with unusual and suspicious shapes. The governor, also a Republican, quickly signed the act. The Republicans’ efforts were rewarded when, in the very next election, they won more than twenty percent more seats in the legislature than their statewide vote totals would have suggested.
The state in question is Indiana, not Wisconsin. The procedure used to draw the map in Indiana is identical to what led up to the enactment of Wisconsin’s Act 43: in short, it was crafted in secret by Republicans who, at least in Indiana, conceded that naked political gain was their overwhelming purpose. It also allowed the Republicans to win far more seats than their statewide vote totals would warrant—in the Plaintiffs’ parlance, a historieally-high efficiency gap of eleven percent. Thirty years ago, however, the Supreme Court upheld the districts drawn by Indiana Republicans, with a plurality of the Court concluding that the Democrats had not shown they were sufficiently injured.1 De*933spite these similarities, and despite the Court’s clear reluctance to intervene in what are essentially political cases, the Plaintiffs ask this court to find that Wisconsin’s Act 43 is an unconstitutional partisan gerrymander.
In fact, Wisconsin’s Act 43 differs from Indiana’s upheld plan in one key fashion: unlike Indiana’s plan, Act 43 pays heed to all of the principles that have traditionally governed the districting process, such as contiguity, compactness and respect for political subdivisions like counties and cities. And unlike Indiana’s plan, there is no allegation that the Republicans drew any of the many kinds of unusually-shaped districts that are traditionally seen in gerrymandering cases. (The term “gerrymander” arises from a district shaped like a salamander that was drawn during the term of Massachusetts Governor Elbridge Gerry.) Thus, although Wisconsin’s plan, like Indiana’s, was politically motivated, but unlike Indiana’s, complies with traditional redistrieting principles, and though it has the same partisan impact as the plan upheld in Bandemer, the Plaintiffs nevertheless ask the court to intervene, claiming to have discovered the long sought-after “judicially discernable and manageable standard[ ]” for deciding such cases that a majority of the Court has thought might exist. 478 U.S. at 123, 106 S.Ct. 2797; Vieth v. Jubelirer, 541 U.S. 267, 278-79, 124 S.Ct. 1769, 158 L.Ed.2d 546 (2004) (plurality opinion).
The Plaintiffs have made that standard—the efficiency gap—the center piece of their case and asked this court to adopt it as a matter of constitutional law. (ECF No. 1 at ¶ ¶ 5, 44-53.) Despite the central role the efficiency gap has played in the case from the beginning, however, the majority has declined the Plaintiffs’ invitation to adopt their standard and uses it only as confirming evidence of a constitutional violation it has found based on its own newly created test: whether the State’s redistricting plan had the intent and effect of entrenching the Republican party in power over the life of the plan. For the following reasons, I part ways with my colleagues.
First, I am unable to accept proof of intent to act for political purposes as a significant part of any test for whether a task constitutionally entrusted to the political branches of government is unconstitutional. If political motivation is improper, then the task of redistrieting should be constitutionally assigned to some other body, a change in law we lack any authority to effect. Second, to the extent the majority’s “intent to entrench themselves in power” standard is intended to mean what those Justices who have used that language in previous cases intended, I am not convinced that the plaintiffs have met this standard. Third, of the small majority of Justices who would even entertain political gerrymandering cases, several of them would require plaintiffs to establish that the challenged plan failed to follow traditional principles of redistrieting. Because the Plaintiffs do not even attempt to argue that Act 43 violates traditional redistricting principles, I would enter judgment in favor of the Defendants on that basis alone. Fourth, it is very likely that the Republicans would have won control of the legislature in 2012 and 2014 even mthout the alleged gerrymandering, and so this case presents a poor vehicle for the remedying of any grave injustice.
In addition, the efficiency gap concept that the Plaintiffs have offered as the “judicially discernable and manageable stan-dardly ] by which political gerrymander *934cases are to be decided,” Bandemer, 478 U.S. at 123, 106 S.Ct. 2797, appears to have substantial theoretical and practical limitations that render it unsuitable for the task at hand. First, the efficiency gap—or any measure that simply compares statewide votes to seats—is little more than an enshrinement of a phantom constitutional right, namely, the idea that voters for one party are entitled to some given level of representation proportional to how many votes that party’s candidates win in every assembly district throughout the state as a whole. Second, the efficiency gap simply measures each party’s ability to win more assembly seats, but winning more assembly seats does not usually translate into any significant additional power, and thus does not cause material political injury— unless of course it is the seat that turns over control of the legislature to the gerrymandering party. Third, the efficiency gap essentially begs the ultimate question of whether a partisan gerrymander occurred, and it fails to capture the essence of what it means to vote since it presupposes that voters are voting for a statewide party rather than simply for an individual candidate.
In addition to these theoretical problems, the efficiency gap suffers from practical issues as well. First, the Plaintiffs efficiency gap calculation, which is based on tallying “wasted” votes, appears to ignore a large number of wasted votes attributable to winning candidates, thereby undermining its reliability as a tool for measuring even what it purports to capture. Second, the test Plaintiffs propose does not adequately account for Wisconsin’s political geography, which naturally “packs” large numbers of Democrats into urban areas like Madison and Milwaukee, resulting in hundreds of thousands of “wasted” votes in inevitable landslide Democratic victories for assembly candidates. Finally, the efficiency gap is highly volatile and could easily trigger judicial intervention when no intervention is warranted. For all of these additional reasons, I would enter judgment in favor of the Defendants.
I. Partisan Intent and Effect
I begin with a point upon which I agree with my colleagues. It is almost beyond question that the Republican staff members who drew the Act 43 maps intended to benefit Republican candidates. They accumulated substantial historical knowledge about the political tendencies of every part of the state and consulted with Dr. Ronald Gaddie to confirm their predictions about voting patterns. Though they denied the suggestion that such information was used to project future voting tendencies, my colleagues rightly conclude that when political staffers compile historical voting information about potential districts, their claim that they did not intend to use that information to predict future voting patterns is hardly worthy of belief. After all, these individuals are not operating under even the pretense that they are nonpartisan: they are employed by Republicans in leadership and draft district maps at their direction. That they would resort to partisan considerations in drawing the maps is therefore anything but surprising.
This alone does not make it wrong, however. The majority cites Rogers v. Lodge, 458 U.S. 613, 617, 102 S.Ct. 3272, 73 L.Ed.2d 1012 (1982), for the proposition that “equal protection challenges to redistricting plans require a showing of discriminatory purpose or intent.” But Rogers is a race discrimination case challenging an electoral system on the ground that it was intended to dilute voting strength of the black population. The intent to weaken a racial group’s political power in drawing district lines is always and everywhere wrongful. The same is not true for political motivations. The Supreme Court has long *935acknowledged partisan considerations are inevitable when partisan politicians draw maps. “The Constitution clearly contemplates districting by political entities, see Article I, § 4, and unsurprisingly that turns out to be root-and-branch a matter of politics.” Vieth, 541 U.S. at 285, 124 S.Ct. 1769 (plurality opinion) (citing Miller v. Johnson, 515 U.S. 900, 914, 115 S.Ct. 2475, 132 L.Ed.2d 762 (1995) (“[Restricting in most cases will implicate a political calculus in which various interests compete for recognition ....”); Shaw v. Reno, 509 U.S. 630, 662, 113 S.Ct. 2816, 125 L.Ed.2d 511 (1993) (White, J., dissenting) (“[D]istricting inevitably is the expression of interest group politics .... ”); Gaffney v. Cummings, 412 U.S. 735, 753, 93 S.Ct. 2321, 37 L.Ed.2d 298 (1973) (“The reality is that districting inevitably has and is intended to have substantial political consequences.”)). In other words, so long as it is deemed acceptable for politicians to draw district maps—and it is—we cannot pretend to be shocked that legislators so engaged will act like the politicians they are. As Justice Stevens put it, “Legislators are, after all, politicians.” Karcher v. Daggett, 462 U.S. 725, 753, 103 S.Ct. 2653, 77 L.Ed.2d 133 (1983) (Stevens, J., concurring). “[S]ome intent to gain political advantage is inescapable whenever political bodies devise a district plan, and some effect results from the intent.” Vieth, 541 U.S. at 344, 124 S.Ct. 1769 (Souter, J., dissenting). “That courts can grant relief in districting cases where race is involved does not answer our need for fairness principles here. Those controversies implicate a different inquiry. They involve sorting permissible classifications in the redistricting context from impermissible ones. Race is an impermissible classification.... Politics is quite a different matter.” Id. at 307, 124 S.Ct. 1769 (Kennedy, J., concurring).2
The majority opinion wrestles with the “how much intent is too much” question, a question that has bedeviled the courts for decades and caused several members of the Supreme Court to give up on. finding an answer. But whose intent are we talking about and how does one go about measuring it? The Republican leadership clearly wanted a plan that would give them a majority of seats, but some of then-members had to be talked into accepting less safe districts—the so-called donors— in the hope that they could still win their seat and the party would win a majority of seats as well. They more or less acquiesced. The more difficult question is how do you measure intent? A person either intends a result or he does not. Making gradations of intent a standard is a recipe for interminable litigation. Vieth, 541 U.S. at 286, 124 S.Ct. 1769 (plurality opinion) (“Moreover, the fact that partisan districting is a lawful and common practice means that there is almost always room *936for an election-impeding lawsuit contending that partisan advantage was the predominant motivation; not so for claims of racial gerrymandering.”).
My colleagues attempt to limit the potential for unending litigation such an intent element might encourage by holding that the level of partisanship may be deemed “too much” when the map-drawers intend to entrench their party in power for the life of the plan and achieves that effect. Slip Op. at 885-86, 896. Adding the qualification that the intent and effect be to entrench the party in power for the life of the plan, however, does not help. How is that intent different from intending to benefit the party? We are talking about redistricting plans, after all, not a bill to name the State mascot. Redistricting plans, by their very nature, affect future elections for the life of the plan. And what does “entrench their party in power” mean in this context?
The plurality in Bandemer sought to limit court intervention to cases where “a particular group has been unconstitutionally denied its chance to effectively influence the political process.” 478 U.S. at 132-33, 106 S.Ct. 2797 (plurality opinion). On the statewide level, the plurality said, “such finding of unconstitutionality must be supported by evidence of continued frustration of the will of a majority of voters or effective denial to a minority of voters of a fair chance to influence the political process.” Id. at 133, 106 S.Ct. 2797. The standard adopted by the majority in this case is equally opaque, but less demanding. Plaintiffs have challenged the redistricting plan for Assembly seats, but the Assembly, by itself, can do little more than hold things up. Every four years, Wisconsin voters elect a governor. If plaintiffs party is able to convince a majority of Wisconsin voters that their policies are better for the State, nothing the Republicans have done will prevent them from winning the governor’s office and not only stopping the Republicans from enacting their agenda at that point, but also denying them control over the next redistrieting process. See Vieth, 541 U.S. at 362, 124 S.Ct. 1769 (Breyer, J., dissenting) (“Where a State has improperly gerrymandered legislative or congressional districts to the majority’s disadvantage, the majority should be able to elect officials in statewide races—particularly the Governor—who may help to undo the harm that districting has caused the majority’s party, in the next round of district-ing if not sooner.”).
Indeed, nothing will prevent a candidate from Plaintiffs’ party from convincing the voters in a district Republican staff members drew, believing it would elect a Republican candidate, from electing a Democrat instead. The assumption underlying Plaintiffs’ entire case is that party affiliation is a readily discernable characteristic in voters and that it matters above all else in an election. Voters are placed either in one party or the other based on their last vote.3 But party affiliation is not set in stone or in a voter’s genes:
[A] person’s politics is rarely as readily discernible—and never as permanently discernible—as a person’s race. Political affiliation is not an immutable characteristic, but may shift from one election to the next; and even within a given election, not all voters follow the party line. We dare say (and hope) that the political party which puts forward an utterly incompetent candidate will lose even in its registration stronghold.
*937Vieth, 541 U.S. at 287, 124 S.Ct. 1769 (plurality opinion) (citing Bandemer, 478 U.S. at 156, 106 S.Ct. 2797 (O’Connor, J., concurring in judgment)). True, many voters, perhaps most, vote for the brand; but many make their decision based on the person and his or her position on the issues that matter most to them at the time. Moreover, candidates for state offices run on different issues than candidates for national offices, which presumably explains the difference in voter turn-out and results in the recent Wisconsin presidential and gubernatorial elections. For all the confidence political experts may have in their predictions of future election results, Vieth itself stands as a stark reminder that they can be wrong. The plaintiffs in that case alleged that the Pennsylvania congressional plan was “rigged to guarantee that thirteen of Pennsylvania’s nineteen congressional representatives will be Republican.” Vieth v. Pennsylvania, 188 F.Supp.2d 532, 546 (M.D. Pa. 2002). Yet, as Professor Nicholas Goedert testified and pointed out in his report, Democrats won a majority of Pennsylvania’s congressional seats in the two elections following the Supreme Court’s 2004 decision, including twelve of nineteen in 2008. (EOF Nos. 50-1 at 13; 150 at 150:8-18.)
There are additional problems with the majority’s proposed standard. To the extent the term has been used by members of the Supreme Court, “entrenchment” has often referred to a minority party rigging the system so much that it could win a majority of seats even while consistently garnering only a minority of the statewide vote. For example, Justice Kennedy has noted that a plan “that entrenches an electoral minority” is more likely to be a vehicle for partisan discrimination. League of United Latin Am. Citizens v. Perry, 548 U.S. 399, 419, 126 S.Ct. 2594, 165 L.Ed.2d 609 (2006) [hereinafter LULAC]. Justice Breyer’s Vieth opinion is more explicit: he explains that “[b]y entrenchment I mean a situation in which a, party that enjoys only minority support among the populace has nonetheless contrived to take, and hold, legislative power.” 541 U.S. at 360, 124 S.Ct. 1769 (Breyer, J., dissenting). In Justice Breyer’s view, “gerrymandering that leads to entrenchment amounts to an abuse that violates the Constitution’s Equal Protection Clause.” Id. at 362, 124 S.Ct. 1769. These Justices’ concerns about entrenchment thus appear to be focused on the problem whereby a majority of voters in a state are consistently deprived the opportunity to.control a branch of government. In our case, however, the Republican Party is not a minority party in Wisconsin. In statewide elections, the state has elected a Republican governor in the last two general elections (plus a recall election, in 2012). In 2010 GOP members of the assembly received 53.5% of the statewide .popular vote, while they obtained 52% of the vote in 2014. (ECF -No. 125 at ¶ ¶ 286, 290.) Thus, in this case we are not dealing with a minority party entrenching itself in power, which means the majority of the citizens of Wisconsin are not consistently deprived of the right to control the legislature.
The notion that Republicans took drastic steps to entrench themselves in power in this sense is also undermined by recent history. When raapmakers sit down to redraw district maps, it is not as though they are drawing on a blank slate—the 99 districts then in existence will necessarily play a role in how the new districts will look. The majority opinion glosses over the fact that Republicans enjoyed very healthy efficiency gaps during the previous decade, despite the fact that the district maps then in effect were produced through plans created by federal courts, not a partisan legislature. As the Plaintiffs’ expert Simon Jackman concluded, the plan in effect during the previous decennial period favored Republicans with an average 7.6% effieien-*938cy gap, including a gap as large as 11.8% in 2006. (ECF No. 126 at ¶ ¶ 190, 192, 194, 242.) When one considers that the preexisting maps were already quite favorable to Republicans, it is hardly surprising that the maps they ultimately created increased their advantage somewhat.
In fact, under the Plaintiffs’ proposed test the Republicans were obligated not only to draw fairer maps, but to engage in heroic levels of nonpartisan statesmanship. The Plaintiffs are evidently of the view that the Republicans, having achieved the once-in-a-lifetime feat of controlling both branches of the legislature and the governorship during a redistricting year, should have used that unique opportunity not for self-advantage but instead to draw a map that was less favorable to them than even the court-drawn plan that governed the previous decade. Ironically, even if the Republicans had said to themselves, “let’s stick with a plan like the one drawn by the federal courts—it helps us enough already,” the Plaintiffs would still take umbrage at the resulting map and call it an impermissible partisan gerrymander, assuming the efficiency gaps continued to follow the pattern of the previous decade. Any test that requires heroic levels of nonpartisanship does not square with the courts’ recognition of the reality that legislators tasked with drawing maps will always seek to advantage their own party. Under these circumstances, it is difficult to credit the Plaintiffs’ assertions that the Republicans exhibited “too much” partisanship when they drew a map that was only somewhat more favorable to the GOP than maps drawn by a federal court the previous decade.
The Republicans’ control of the district-ing process appears to have been little different than the Republicans’ conduct in Davis v. Bandemer, 478 U.S. 109, 106 S.Ct. 2797, 92 L.Ed.2d 85 (1986). There, the district court described the Republican-controlled process as “contrived,” after the Republicans enacted dummy bills and named Democratic “advisors” who in actuality had no input and “no access to the mapmaking process that ensued.” Bandemer v. Davis, 603 F.Supp. 1479, 1483 (S. D. Ind. 1984). The Republicans spent a quarter million dollars on a research firm, which used the latest computer equipment, while the Democrats had no such support. Id. at 1484. One Republican senator admitted that though the Democrats could offer their own map proposals, they would never be accepted. Id. This “unashamedly partisan” process resulted in party-line approval of the plan in both houses of the legislature and the prompt signature by the Republican governor. Id. And yet the plan drawn in Indiana was upheld, despite a nearly identical partisan effect as the current plan.
None of this is to extol the process whereby the district maps were drawn, and neither do I intend to espouse the cynical conclusion that politics must always be one-sided and bare-knuckle. Indeed, the very accusation and at least the appearance of heavy-handed unfairness may itself be made a political issue and lead a significant number of less committed or independent voters to change their views about which party they wish to support. By the same token, I believe it is largely true that individuals who attempt to gain political advantage through map-drawing are not engaged in foul play or dirty tricks, but are merely using the power the voters have granted them to enact the policies they favor. They are not intending to “burden the representational rights of Democratic voters” by “impeding their ability to translate their votes into legislative seats.” Majority op. at 843. These are legal concepts that do not translate easily into the world of politics. Imagine a congressman facing President Johnson’s demand that he vote for the Civil Rights Act of 1964 or *939lose a key federal project in his district claiming that his constituents were deprived of their representational rights. The political process does not operate by the same rules that govern judges and courts. By and large, whether it is the Democrats or Republicans doing the gerrymandering, they try to create partisan majorities not to suppress opposing viewpoints but because they honestly believe they will then be able to enact the policies that in their view are best for the state, or nation.4
In sum, partisan intent is not illegal, but is simply the consequence of assigning the task of redistricting to the political branches of government.5 The standard proposed by the majority offers no improvement over the tests that have already been rejected by the Supreme Court. Moreover, even if I accepted the majority’s standard, I am unconvinced that Republicans intended to or could entrench themselves in power in the sense understood by those members of the Court that have addressed it. Given the fact that Republicans already enjoyed significant advantages under court-drawn districting plans then in effect, it should hardly surprise anyone that, when afforded the rare opportunity to draw their own maps, they extended their electoral advantage somewhat. I am therefore unable to conclude that Act 43’s passage was anything other than the kind of “politics as usual” that courts have routinely either tolerated or acquiesced in.
II. A Gerrymander without Gerrymandering
Justices Souter and Ginsburg counseled in Vieth that .statewide districting challenges are “a function of claims that individual districts are illegitimately drawn.” Vieth, 541 U.S. at 347, 124 S.Ct. 1769 (Souter, J., dissenting). Therefore, it makes sense to “concentrate[ j as much as possible on suspect characteristics of individual districts instead of statewide patterns.” Id. Surprisingly, the Plaintiffs in this action did exactly the opposite. Instead of pointing to specific districts that had been gerrymandered, they relied on statewide data and calculations, as well as spreadsheets, metadata, graphs and charts, all without referring to any actual maps or lines drawn by the Defendants. The Plaintiffs purported to show the “DNA” of gerrymandering in a graph comparing wards to districts, but, like a prose*940cutor trying to prove a murder without a body, not once did they actually show any district maps demonstrating the gerrymander they alleged occurred.
This was not an oversight. The reason for the absence of any discussion of individual district lines is that Act 43 does not violate any of the redistricting principles that traditionally govern the districting process, including compactness, contiguity and respect for political boundaries like counties and cities. In other words, unlike every other gerrymandering case to come before the courts, the plaintiffs did not argue that Act 43 created any districts with unusual lines or shapes. Nor were there appreciable problems with contiguity, compactness, or regard for political boundaries. Act 43’s districts split more counties than previous plans, but the plan splits fewer municipalities than the 1990s map. The current plan’s compactness scores are comparable to previous plans, and there is no indication that any districts had problems with contiguity. At trial, it was undisputed that the drafting of the current plan placed the correct number of citizens into each district and also took into account other more practical (and legitimate) concerns, such as the number of voters who would be disenfranchised in upcoming senate elections,6 as well as the residences of the actual legislators whose district boundaries were changing—factors none of the theoretical plans considered. In short, although the Plaintiffs argued that their own demonstration map created similarly compact and contiguous districts with less partisan effect, they conceded that the districts drawn by Act 43 are sufficiently compact, contiguous and respectful of political boundaries.
Gerrymandering, as the term’s etymology suggests, has traditionally been understood as the drawing of unusually-shaped districts in order to achieve a political advantage. Gerrymandering is “the deliberate and arbitrary distortion of district boundaries and populations for partisan or personal political purposes.” Bandemer, 478 U.S. at 164, 106 S.Ct. 2797 (Powell, J., concurring in part and dissenting in part) (quoting Kirkpatrick v. Preisler, 394 U.S. 526, 538, 89 S.Ct. 1225, 22 L.Ed.2d 519 (1969) (Fortas, J., concurring) (emphasis added)); see also Vieth, 541 U.S. at 323, 124 S.Ct. 1769 (Stevens, J., dissenting, noting “outlandish district shapes” in traditional gerrymanders). Without evidence of any distortion of otherwise legitimate district boundaries, there is no gerrymander, at least as the term is traditionally understood.
The Plaintiffs’ belief that gerrymandering can occur without distortions of district boundaries is not just a definitional novelty, it flies in the face of Vieth. In Vieth, four justices found political gerrymandering claims non-justiciable, meaning that they believed courts should not even get involved in such cases. Of the remaining five justices who would consider such claims, three of them (a majority) explicitly would require a failure to follow traditional redistricting principles as part of any gerrymandering test. Justice Stevens noted that “an uncouth or bizarre shape can easily identify a district designed for a single-minded, nonneutral purpose.” Vieth, 541 U.S. at 321, 124 S.Ct. 1769 (Stevens, J., dissenting). Citing Justice Powell’s Bandemer opinion, Justice Stevens noted that “configurations of the districts [and] the observance of political subdivision lines ... have independent relevance to the fairness of redistricting.” Id. at 322, 124 S.Ct. 1769 (citing Bandemer, 478 U.S. at 165, *941106 S.Ct. 2797 (Powell, J., concurring in part and dissenting in part)). Justice Stevens observed that in Bandemer, Justice Powell had made the irregularity of district shapes part of his proposed test, remarking on the “strange shape of districts that conspicuously ignored traditional dis-tricting principles.” Id. Any test should “properly focus[] on whether the boundaries of the voting districts have been distorted deliberately and arbitrarily to achieve illegitimate ends.... Under this definition, the merits of a gerrymandering claim must be determined by reference to the configurations of the districts, the observance of political subdivision lines, and other criteria that have independent relevance to the fairness of redistricting.” Id. Justice Stevens noted that the Court had used Justice Powell’s test in racial gerrymandering cases, and he believed it appropriate to do so in a political gerrymandering context as well. Id.
Citing the Vieth complaint, Justice Stevens observed that one challenged district “looms like a dragon descending on Philadelphia from the west, splitting up towns and communities throughout Montgomery and Berks Counties.” Id. at 340, 124 S.Ct. 1769. The plan “is so irregular on its face that it rationally can be viewed only as an effort ... to advance the interests of one political party, without regard for traditional redistricting principles and without any legitimate or compelling justification,” Id. Ultimately, under Justice Stevens’ proposed test, “if the only possible explanation for a district’s bizarre shape is a naked desire to increase partisan strength, then no rational basis exists to save the district from an equal protection challenge. Such a narrow test would cover only a few meritorious claims, but it would preclude extreme abuses ....” Id. at 339, 124 S.Ct. 1769.
A “bizarre shape” was also a factor in the test proposed by Justices Souter and Ginsburg. As part of their proposed analysis, they would require a plaintiff “to show that the district of his residence ... paid little or no heed to those traditional dis-tricting principles whose disregard can be shown straightforwardly: contiguity, compactness, respect for political subdivisions, and conformity with geographic features like rivers and mountains.” Id. at 348, 124 S.Ct. 1769 (Souter, J., dissenting). Because courts are already experienced at applying these standards, they argued, “a test relying on these standards would fall within judicial competence.” Id. Thus, of the bare majority of the Court that would even consider political gerrymandering claims, at least three members of the Vieth court would require a plaintiff to demonstrate that the challenged plan or district failed to adhere to traditional districting principles.
The Plaintiffs suggest that any test relying on traditional districting principles is foreclosed by precedent. Strangely, for that premise they rely on the Vieth plurality, which, it is true, criticized any standard based on district shapes as being difficult to manage: “Justice SOUTER would require lower courts to assess whether mapmakers paid ‘little or no heed to ... traditional districting principles.’ What is a lower court to do when, as will often be the case, the district adheres to some traditional criteria but not others?” Id. at 296, 124 S.Ct. 1769 (plurality opinion). While it is true that the Vieth plurality criticized reliance on traditional criteria, that hardly helps the Plaintiffs’ cause, since the same plurality opinion would reject their claim altogether on justiciability grounds.
My point is not that all Justices would require unusually shaped districts before considering a partisan gerrymander; the point is that of the Justices who would even entertain a partisan gerrymandering *942claim, a majority would require adherence to traditional districting principles as part of any test. Here, it is clear that seven of the nine Justices in Vieth would have ruled against the Plaintiffs, either on justiciability grounds or because they have not identified any violation of traditional districting principles. No other conclusion can be drawn from the Justices’ separate opinions. And, as discussed earlier, Justice Breyer would not find an unconstitutional gerrymander here because this case does not involve a minority party “entrenching” itself in power.
That leaves Justice Kennedy, whose Vi-eth concurrence expressed a grudging willingness to consider political gerrymandering challenges, but did not give any indication as to whether respect for traditional districting principles would play a role in any test he might find appropriate. Even so, he remarked that a legal violation would only arise if the line-drawers acted in an “invidious manner or in a way unrelated to any legitimate legislative objective.” Id. at 307, 124 S.Ct. 1769 (Kennedy, J., concurring). Since respecting political subdivisions and following standards of compactness and contiguity are “legitimate legislative objectives,” it would be impossible to say that Act 43, which actually achieved those objectives, was “unrelated to” those very objectives. Id. That it achieved those objectives, as well as other legitimate objectives, including consideration of the residence of the legislators themselves and Voting Rights Act requirements, would seem to preclude the finding of any violation under whatever test Justice Kennedy might entertain. The fact that the map-drawers chose to adopt plans that were more “assertive” or “aggressive” than others (a mistake of nomenclature they surely will not repeat) does not mean the maps they drew were “unrelated to” legitimate traditional dis-tricting principles.
Indeed, Justice Kennedy’s view of the importance of traditional districting principles can be gleaned from Miller v. Johnson, a racial gerrymandering case, where his majority opinion found that “a plaintiff must prove that the legislature subordinated traditional race-neutral districting principles, including but not limited to compactness, contiguity, and respect for political subdivisions or communities defined by actual shared interests, to racial considerations.” 515 U.S. 900, 916, 115 S.Ct. 2475, 132 L.Ed.2d 762 (1995). Justice Kennedy went on to note the district court’s finding that it was “ ‘exceedingly obvious’ from the shape of the Eleventh District, together with the relevant racial demographics, that the drawing of narrow land bridges to incorporate within the district outlying appendages containing nearly 80% of the district’s total black population was a deliberate attempt to bring black populations into the district.” Id. at 917, 115 S.Ct. 2475. Given the centrality of traditional districting principles to racial gerrymandering cases, there is every reason to believe that any political gerrymandering test Justice Kennedy might adopt would include the plan’s adherence to such principles as part of its analysis.
The majority addresses these concerns by concluding that following traditional districting principles should provide no “safe harbor” for an Equal Protection violation. It is possible to see the argument in such a light if all one is concerned with is raw numbers, or translating votes into seats. In my view, however, the Defendants are not asking for a safe harbor, they are asking the court to conclude that the drawing of bizarrely shaped districts is part of the very definition of unconstitutional gerrymandering itself—to the extent such a claim exists. Looked at from the voter’s perspective, living in a district that looks like some type of amphibian is itself a component of any gerrymandering injury *943that voter might suffer. Thus, I do not view the following of traditional districting principles as a “safe harbor” that would whitewash any Equal Protection violation; instead it is evidence that the map-drawers were not committing a violation at all. Without gerrymandered districts, there is no unconstitutional gerrymander.
This conclusion is reinforced by Cox v. Latios, a one-person, one-vote case. There, Democratic mapmakers in Georgia drew maps designed to pit large numbers of Republican incumbents against each other, resulting in nearly half of the Republican delegation losing their seats. The Supreme Court summarily affirmed the three-judge district court’s decision finding an Equal Protection violation. 542 U.S. at 947-50, 124 S.Ct. 2806. Key to the district court’s conclusion was its finding that, in drawing the maps that contained many “oddly shaped” districts, the Georgia legislators paid no heed to traditional districting principles like compactness or contiguity. Larios v. Cox, 300 F.Supp.2d 1320, 1330 (N.D. Ga. 2004).
[0]ne can .easily discern [an absence of compactness] just by looking at the maps themselves .... Moreover, as we have noted, a more sophisticated analysis of district compactness, calculated by the perimeter-to-area measure or the smallest circle measure, also establishes that compactness was not a factor here. Indeed, quite a few of the districts have shapes that defy Euclidean geometry. The drafters of the House and Senate Plans made no effort to keep districts compact and certainly did not create deviations for the purpose of improving compactness.
Id. at 1350.
In concurring with the Supreme Court’s summary affirmance, Justices Stevens and Breyer wrote that Georgia’s
partisan gerrymander is visible to the judicial eye .... Drawing district lines that have no neutral justification in order to place two incumbents of the opposite party in the same district is probative of the same impermissible intent as the “uncouth twenty-eight-sided figure” that defined the boundary of Tuskegee, Alabama, in Gomillion v. Lightfoot, 364 U.S. 339, 340, 81 S.Ct. 125, 5 L.Ed.2d 110 (1960), or the “dragon descending on Philadelphia from the west” that-defined Pennsylvania’s District 6 in Vieth, 541 U.S. at 340, 124 S.Ct. 1769 (STEVENS, J., dissenting) (internal quotation marks omitted).
Cox, 542 U.S. at 950, 124 S.Ct. 2806 (Stevens, J., concurring).
Thus, contrary to the majority’s view, traditional districting criteria—the shape, size and other physical characteristics of a district—are part and parcel of an Equal Protection analysis because deviations from those norms are offensive wholly independent from any partisan effect they might occasion.
The Plaintiffs and the majority-also suggest that advances in computer technology make it easy for map-drawers to produce pleasing-looking districts- that stealthily mask a partisan purpose, and' so merely following traditional principles ahd producing unsuspicious maps cannot be enough to pass muster. The idea of some kind of high-tech stealth gerrymander is nothing more than a bugaboo, however; Computer technology was advanced in 2004, when Vieth was decided. The Justices’ opinions cited above would all require a plaintiff to demonstrate districts with unusual' shapes, without any apparent concern about computer technology. The Plaintiffs have offered no evidence that the technology that existed in 2011, when the Republicans drew the Act 43 maps, was somehow more sophisticated than what existed a mere *944seven years earlier when Vieth was decided.7
It may be worth pointing out that the Justices’ desire for normal-looking district lines is not a purely aesthetic conceit, or a “beauty contest.” Bush v. Vera, 517 U.S. 952, 977, 116 S.Ct. 1941, 135 L.Ed.2d 248 (1996). As stated above, living in a bizarrely-shaped district is part of the injury a voter suffers in an unconstitutional gerrymander. Geographic lines that everyone can understand lend legitimacy to a district, minimize voter confusion, and suggest that voters are being treated similarly based on where they live rather than how they have voted in the past. As Justices Stevens and Powell have noted, “[Cjonfígu-rations of the districts [and] the observance of political subdivision lines ... have independent relevance to the fairness of redistricting.” Vieth, 541 U.S. at 322, 124 S.Ct. 1769 (Stevens, J., dissenting) (citing Bandemer, 478 U.S. at 165, 106 S.Ct. 2797 (Powell, J., concurring in part and dissenting in part)). And, as one commentator has noted:
Disregard of compactness facilitates gerrymandering by making it easier to include reliable voters in a particular district and avoid those who might be unreliable. It also destroys some of the advantages of single-member districts, including a sense of community and an awareness of what areas a district includes. Disregard of compactness also substantially impairs the ability of potential candidates to organize on a grass-roots basis.... A district that is non-compact, such as the infamous 160 mile long “1-85” district in North Carolina, creates enormous difficulties in this situation.
Paul L. McKaskle, Of Wasted Votes and No Influence: An Essay on Voting Systems in the United States, 35 Hous. L. Rev. 1119, 1144-45 (1998).
Just as importantly, perhaps, part of the Justices’ interest in policing the redistricting process is not merely in detecting invidious gerrymandering after the fact, but in preventing it from happening in the first place. As demonstrated at trial, the individuals drawing the lines will not know what their map’s efficiency gap will be until after the first election—typically, more than a year later—making it impossible for legislators to know in advance whether their plan will pass muster. In contrast, the mapmakers (and their critics) will immediately be able to detect when their efforts have produced unusual and suspicious visual results—dragons in flight, salamanders, sick chickens, or any other of the flamboyantly monikered chi*945meras that creative cartographers have conjured up over the decades. Unlike most witnesses who testified at trial in this action, the line drawers will not require advanced graduate training in statistics, regression analysis, or political science, but merely a respect for traditional political boundaries and an affinity for relatively straight lines. Constitutional law need not become the province of a cottage industry of Ph.D.’s and statisticians.
Another benefit of reliance on traditional districting factors is that the public and other legislators, when presented with the proposed maps, will be able to identify unusual shapes, and litigation may commence immediately to prevent unlawful discrimination from affecting even a single election. Vieth, 541 U.S. at 339, 124 S.Ct. 1769 (Stevens, J., dissenting, expressing hope that any test would “shorten the time period in which the pernicious effects of such a gerrymander are felt.”) As noted earlier, the Plaintiffs’ test will never even be triggered until after the first election under a new plan, which would allow legislators a free bite at what the Plaintiffs describe as the forbidden fruit. If a typical plan is only in force for five state assembly elections, a test that would guarantee that an entire election cycle must occur before any challenge would seem inadequate to the task of curbing the serious abuses the Plaintiffs allege. This is especially true in light of the incumbency effect. Allowing an election to take place under an unconstitutional gerrymander would allow political newcomers from the gerrymandering party to win an election on an unfair playing field, but then run as incumbents in the next election, thus preserving most or all of their ill-gotten gains even though the gerrymandered plan has ostensibly been fixed. This is exactly what happened in Texas, after a court-drawn plan remedied a pro-Democratic map: “in the 2002 congressional elections, however, Republicans were not able to capitalize on the advantage that the Balderas Plan had provided them. A number of Democratic incumbents were able to attract the votes of ticket-splitters ... and thus won elections in some districts that [now] favored Republicans. As a result, Republicans carried only 15 of the districts drawn by the Balderas court.” LULAC, 548 U.S. at 452, 126 S.Ct. 2594 (Stevens, J., concurring in part and dissenting in part).
These are surely among the reasons that Justices Souter and Stevens both observed that constitutional violations should be easily detectible: Justice Souter (joined by Justice Ginsburg) believed such violations “can be shown straightforwardly” when traditional districting principles are violated, 541 U.S. at 348, 124 S.Ct. 1769 (Souter, J., dissenting), while Justice Stevens noted that an offending plan would be “irregular on its face,” id. at 339, 124 S.Ct. 1769 (Stevens, J., dissenting)—so obviously a gerrymander that the plan’s invidious purpose would be immediately detectable. As noted above, this would alert the drawers themselves that their plan was suspect, and if they failed to correct the problem it would allow quicker litigation in order to prevent the offending plan from affecting an election. In addition, requiring a violation of traditional districting principles would serve as a check on court intervention into the inherently political process of map-drawing. As this court recognized in its summary judgment decision, no member of the Supreme Court has expressed a desire to involve the court in gerrymandering cases as a matter of course. Justice Stevens suggested that his “narrow test would cover only a few meritorious claims, but it would preclude extreme abuses,” such as those described in the California case of Badham v. Eu, 694 F.Supp. 664 (N.D. Cal. 1988), which involved “a large number of districts with highly irregular shapes, all designed ... to dilute Republican voting strength throughout the State.” *946541 U.S. at 339 n.34, 124 S.Ct. 1769 (Stevens, J., dissenting). As Justice Souter suggested, courts are eminently capable of assessing traditional districting principles, Vieth, 541 U.S. at 348, 124 S.Ct. 1769 (Souter, J., dissenting), whereas it is not clear that they are equipped to undertake the complex statistical and political science inquiries the Plaintiffs press in this case.8
In sum, this is hardly fertile ground for the kind of test Plaintiffs propose. Every Justice who has expressed an opinion on the subject would reject the Plaintiffs’ claim either because it is non-justiciable; because the challenged plan did not involve minority party entrenchment; or because the Plaintiffs failed to show that the Defendants violated traditional districting principles in some meaningful way. If this case were before the Vieth Justices, the Plaintiffs would likely lose 9-0.
III. The Republicans Would Control the Legislature Even Without a Gerrymander
Given courts’ historical reluctance to involve themselves in political gerrymandering cases, it would seem that this case presents a particularly poor candidate for court intervention. A key reason is that the Republicans would have won control of the legislature in both elections under Act 43 even without a gerrymander. In 2014, the most recent election, they won a majority of the statewide vote, and so naturally they would have won control of the chamber. And in 2012, the first election under Act 43, they won close to 49% of the statewide vote.9 Here, too, they would have retained control of the legislature. My colleagues and I are in agreement that, based on Wisconsin’s political geography and the large efficiency gaps that have existed even under neutrally-drawn plans, Republicans enjoy some degree of natural advantage. (I address geography below, but in a nutshell it comes down to Democratic voters’ tendency to live in closely compacted areas in Milwaukee and Madison, whereas Republicans are more efficiently dispersed.) In fact, even the Plaintiffs’ own demonstration map, when adjusted to include the effect of incumbency, produced an efficiency gap of nearly 4% in favor of Republicans—and recall that this was a map drafted by a political science professor, hired by the Democratic-voting Plaintiffs, whose entire goal was to try to produce the smallest efficiency gap possible. (ECF No. 149 at 65:3.) Accordingly, it is very likely that Republicans, despite receiving less than 49% of the statewide vote in 2012, would have won control of the legislature even without any gerrymandering whatsoever, because they would have enjoyed a substantial advantage even under a neutrally drawn plan.
This is a major obstacle to the Plaintiffs’ argument because them case, as explained below, is based solely on an injury they describe as an inability to convert statewide vote totals into seats in the legislature; in other words, they blame the Republican gerrymander for their inability to control that branch of government. The fact that their inability to control the legislature is due not to Republican gerrymandering but to Republican statewide *947strength combined with certain natural advantages means, at a minimum, that this case is hardly the kind of outrageous partisan iniquity the Plaintiffs portray it to be. Many of the Justices who would entertain political gerrymandering challenges have expressed only a grudging willingness to do so, leaving the door open for review of only those most egregious partisan injustices. See, e.g., Vieth, 541 U.S. at 339, 124 S.Ct. 1769 (Stevens, J., dissenting) (Justice Stevens’ narrow test “would cover only a few meritorious claims, but it would preclude extreme abuses.”). Here, it is difficult to perceive an extreme abuse when the gerrymandering party would have won control of the legislature even without gerrymandering.
IV. Theoretical Problems with the Efficiency Gap and other Votes/Seats Measures
In this court’s decision denying the Defendants’ motion to dismiss, the panel observed that the justices had expressed some support for the concept of partisan symmetry, a doctrinal cousin of the efficiency gap. Whitford v. Nichol, 151 F.Supp.3d 918, 931 (W.D. Wis. 2015). However, the court correctly noted that Justice Kennedy’s support was “tepid, at best,” and at the time we could also have rightly observed that the support of the other Justices was hardly a ringing endorsement of the symmetry theory. Id. (citing LULAC, 548 U.S. at 419-20, 126 S.Ct. 2594 (Kennedy, J., concurring in the judgment)). Despite this faint praise, the court now is being asked to elevate the efficiency gap theory from the annals of a single, non-peer-reviewed law review article to the linchpin of constitutional elections jurisprudence. This request is made despite the efficiency gap’s significant, and likely insurmountable, limitations, as detailed below.
A. The Plaintiffs’ Case is Premised on a Right to Proportional Representation
The concepts of efficiency and waste are inherently normative ones, requiring us to consider the proper role of a vote, as opposed to a vote being “wasted.” If we say something is efficient, that implies knowledge of an ultimate purpose or goal: if a furnace is 90% efficient, that is a measure of how well it converts fuel into heat, with heat being the goal. According to the Plaintiffs, the goal of voting—voting’s only purpose, in fact—is to convert votes into additional seats in the assembly, and so one’s vote is only efficient insofar as it translates into more seats. Any other result is wasted and inefficient, like heat escaping from a leaky furnace.
Whether the argument is premised on the efficiency gap or on other measures comparing legislative seats to statewide votes, it is clear that the Plaintiffs’ case is really premised on a right to proportional representation, that is, the right to translate one party’s statewide vote totals into a given number of seats in the legislature. If Party A has a large statewide total of votes, say 60%, but has only received 51% of the seats, there is a large efficiency gap reflecting the disproportionality of that party’s representation: the number of seats they won was disproportionally small compared to their statewide vote totals. Any injury premised on such a comparison is an injury based on an absence of proportionality. As the parties have recognized, however, there is no constitutional requirement that groups of voters must enjoy political strength proportionate to their numbers. The Bandemer court recognized that “the mere fact that a particular apportionment scheme makes it more difficult for a particular group in a particular district to elect the representatives of its choice does not render that scheme consti*948tutionally infirm.” 478 U.S. at 131-32, 106 S.Ct. 2797 (plurality opinion). “Our cases ... clearly foreclose any claim that the Constitution requires proportional representation or that legislatures in reapportioning must draw district lines to come as near as possible to allocating seats to the contending parties in proportion to what them anticipated statewide vote will be.” Id. at 130, 106 S.Ct. 2797.
This principle was reiterated a decade later in Vieth:
Deny it as appellants may (and do), this standard rests upon the principle that groups (or at least political-action groups) have a right to proportional representation. But the Constitution contains no such principle. It guarantees equal protection of the law to persons, not equal representation in government to equivalently sized groups. It nowhere says that farmers or urban dwellers, Christian fundamentalists or Jews, Republicans or Democrats, must be accorded political strength proportionate to their numbers.
541 U.S. at 288, 124 S.Ct. 1769 (plurality opinion); see also id. at 338, 124 S.Ct. 1769 (Stevens, J., concurring) (“The Constitution does not, of course, require proportional representation of racial, ethnic, or political groups.”).
My colleagues concede, as they must, that there is no constitutional right to proportional representation. In their view, however, the fact that there is no right to proportional representation does not foreclose looking to dis proportional representation as evidence of a discriminatory effect. Yet it is unclear to me how that statement differs in practical terms from establishing a covert right to proportional representation itself: if there is no constitutional right to something, then why look to the absence of that thing as evidence of constitutional injury? Saying that there is a right to not have dis proportional representation is tantamount to saying there is a right to have proportional representation. Suppose a plaintiff incarcerated in prison claimed injury because his meals tasted bad; in particular, he complained that the prison refused to serve him filet mignon and lobster for dinner every night. Of course there is no constitutional right to have steak and lobster in prison, and so a court would summarily reject the claim on that basis and move on. No court in the land would say that, “although there is no right to eat steak in prison, we see no reason we can’t consider the absence of steak and lobster as evidence that the prison’s food is so poor that it violates the Eighth Amendment.” If something is not a constitutional right, then its absence cannot cause constitutional injury. Here, the majority appears to be saying in one breath that there is no right to proportional representation but then in the next that the absence of proportional representation may constitute the entire basis of a cause of action. Disproportioñality cannot be viewed merely as evidence of a partisan effect—the absence of proportionality is the signature feature of the Plaintiffs entire case.
In denying that the Plaintiffs’ theory is based on a right to proportional representation, the majority also relies on an opinion of Justice Kennedy, who observed in LULAC that “a congressional plan that more closely reflects the distribution of state party power seems a less likely vehicle for partisan discrimination than one that entrenches an electoral minority.” 548 U.S. at 419, 126 S.Ct. 2594. From this, the majority appears to extrapolate the principle that when the number of seats a party wins deviates from how many we would “expect” it to receive, such a scenario could prove an unconstitutional partisan gerrymander. Again, however, the notion that we would “expect” a given number of seats requires imputing the normative *949judgment that a party’s seats won must be proportional to the party’s statewide vote totals. The fuller context of Justice Kennedy’s statement is as follows:
[Cjompared to the map challenged in Vieth, which led to a Republican majority in the congressional delegation despite a Democratic majority in the statewide vote, Plan 1374C can be seen as making the party balance more congruent to statewide party power. To be sure, there is no constitutional requirement of proportional representation, and equating a party’s statewide share of the vote with its portion of the congressional delegation is a rough measure at best. Nevertheless, a congressional plan that more closely reflects the distribution of state party power seems a less likely vehicle for partisan discrimination than one that entrenches an electoral minority.

Id.

My reading of the above paragraph is that Justice Kennedy would probably agree with Justice Breyer that a map that allowed a statewide minority party to consistently win a majority of seats would be constitutionally suspicious. Justice Kennedy notes that the map reviewed in LULAC did not do this, however, because Republican congressional candidates won 58% of the statewide vote in Texas and received a healthy majority of 21 of the 32 available seats. Id. at 413, 126 S.Ct. 2594. In other words, because the majority party received a majority of seats, LULAC was not a case where a plan “entrenches an electoral minority.” Id. at 419, 126 S.Ct. 2594. This observation, modest as it is, does not suggest that disproportionality might be injurious on its own; instead, it merely means that it could prove problematic when the disproportionality is what allows a minority party to win a majority of seats—the entrenched minorities also described by Justice Breyer. In short, from Justice Kennedy’s opinion I am unable to glean a principle that would treat disproportional representation per se as a constitutional injury. If anything, it suggests a more stringent threshold for plaintiffs, requiring them to show that an established minority party has managed to rig the system to entrench itself in power despite the evident will of a majority of voters.
The Plaintiffs also argue that they are not insisting on using exact proportional representation as their benchmark. For example, they do not say that winning 48% of the statewide vote entitles them to 48% of the seats. But no one in Bandemer, or in any other case brought to the court’s attention, had insisted on strict 1:1 proportionality either, and so when they rejected gerrymandering challenges on that basis the courts do not appear to have had “strict” proportional representation in mind; they were rejecting the concept of proportionality more broadly. This is clearest in Vieth, where the plaintiffs argued for a loose proportionality standard that would entitle a party who won a majority of the statewide vote “to translate a majority of votes into a majority of seats.” 541 U.S. at 287, 124 S.Ct. 1769 (plurality opinion). The plaintiffs were not arguing their 51% of the statewide vote entitled them to 51% of the seats, but merely that a statewide victory entitled them to control of the legislature—any percentage greater than 50%. The court rejected that test on the ground that the Constitution does not require that political parties “must be accorded political strength proportionate to their numbers.” Id. at 288, 124 S.Ct. 1769. Thus, the court rejected that test not because a political party had no entitlement to a strict proportion of seats to votes; it rejected it because parties are not entitled to any proportion at all.
Here, the Plaintiffs’ claim is even more specific than the argument posited in Vi-eth: not only do the Plaintiffs insist on *950receiving a majority of seats for a majority of the vote (as in Vietk), they propose a linear 2:1 relationship between additional votes and seats. 51% of the statewide votes should garner 52% of the seats, while 54% of the votes would win 58% of the seats, and so on. Any significant deviation from that predetermined proportion must be justified in court. Such a scheme, of course, is the essence of proportionality.10
At this point it might be worth exploring why proportional representation is not a constitutional right. A key reason is that each election in each district is a separate affair. Wisconsin’s constitution, like that of the nation, did not create a form of government in which the party, or coalition of parties, that wins the majority of the statewide vote is given all of the tools needed to enact and implement its legislative program. Instead, we elect our representatives on a district-by-district basis. Some candidates will win in landslides while others squeak out narrow victories. There is no inherent reason to draw statewide inferences about the number of seats a given party “should” win based on either scenario. “[0]ne implication of the districting system is that voters cast votes for candidates in their districts, not for a statewide slate of legislative candidates put forward by the parties. Consequently, efforts to determine party voting strength presuppose a norm that does not exist—statewide elections for representatives along party lines.” Bandemer, 478 U.S. at 159, 106 S.Ct. 2797 (O’Connor, J., concurring). Particularly at the assembly level, candidates are close to their voters. Responsiveness and personalities matter. The Plaintiffs have provided no reason to assume that each vote for a given candidate should be transformed into a vote for a state-wide party, nor why the total votes received by a group of candidates in 99 different districts should play some kind of prescriptive role in determining how many districts that party “should” win.
Another reason proportionality is not a right is that disproportionality is built in, and in fact even assumed, in winner-take-all systems of voting. “District-based elections hardly ever produce a perfect fit between votes and representation.” Id. at 133, 106 S.Ct. 2797 (plurality opinion). On the federal level, the nationwide popular vote does not determine the presidency, and neither does it determine the House of Representatives or the Senate, both of which are voted on individual districts or separate states. If there is an anomaly in wasted votes between the parties, we do not rejigger the seats to grant one side more seats: wasted votes are just wasted votes. The same is true in any assembly district. A candidate could lose by a single vote, and yet none of the votes cast for him will translate into any additional power for his party. This is simply the nature of any system where the winner gets everything and the loser receives nothing. Early in our nation’s history, we experimented with a kind of proportional representation by allowing the second-place presidential candidate to become vice-president, giving something of a consolation prize to all of those voters whose votes would otherwise be “wasted.” But soon enough, after Thomas Jefferson became *951vice-president under President John Adams, that system was abandoned in favor of a winner-take-all paradigm.
Many other countries, including many of the countries in Western Europe, require some fashion of proportional representation, for example, by allowing voters to vote for a list of candidates. “If properly implemented, [proportional representation] allows all significant groups (political, racial, or otherwise) of the electorate to be represented in proportion to their population, it eliminates the evils of gerrymandering, and it eliminates the need to use race-conscious criteria in creating legislative districts.” McKaskle, Of Wasted Votes and No Influence: An Essay on Voting Systems in the United States, supra at 1126. But that is not the system of government the people who drafted and ratified the constitutions for the State of Wisconsin and the nation chose.
The point is that proportional representation is one possible way of electing legislators, governors or presidents, but it is not the only way. When states opt for winner-take-all districts, disproportionality is simply a side-effect of that decision:
If all or most of the districts are competitive ... even a narrow statewide preference for either party would produce an overwhelming majority for the winning party in the state legislature. This consequence, however, is inherent in winner-take-all, district-based elections, and we cannot hold that such a reapportionment law would violate the Equal Protection Clause because the voters in the losing party do not have representation in the legislature in proportion to the statewide vote received by their party candidates.
Bandemer, 478 U.S. at 130, 106 S.Ct. 2797 (plurality opinion). This inherent dispro-portionality is more pronounced in states where the voters of one party are naturally clustered, or “packed” in relatively small geographic regions, like Wisconsin’s Democratic voters are in Milwaukee and Madison, as is explained by the majority opinion and below. In essence, adoption of the efficiency gap (or any other “gap” between statewide vote totals and seats) in such states would undermine the districting system itself. “If there is a-constitutional preference for proportionality, the legitimacy of districting itself is called into question: the voting strength of less evenly distributed groups will invariably be diminished by districting as compared to at-large proportional systems for electing representatives.” Id. at 159, 106 S.Ct. 2797 (O’Connor, J., concurring).
In fact, the only way to counter the adverse effect of the natural packing of one party’s voters in a few discrete geographic areas in pursuit of the- goal of proportional representation is to “reverse” gerrymander districts in an attempt to more evenly distribute that party’s voters. Id. at 160, 106 S.Ct. 2797. That is precisely what the Plaintiffs’ expert, Dr. Mayer, did with his 'demonstration plan. It wasn’t that the Defendants considered partisan voting patterns in designing their plan and Dr. Mayer did not. Indeed, Dr. Mayer considered actual votes, an advantage Defendants’ map-drawers did not have, and assumed that each vote would be for thé same party’s candidate even if voting in different districts with different candidates. Regardless of whether that assumption is a reasonable one, the larger point is that requiring some kind of statewide votes-to-seats proportionality in a system where elections are for representatives in winner-take-all districts does not eliminate partisan gerrymandering, if by partisan gerrymandering one means drawing districts based on past voting history. Instead, it would constitutionally mandate gerrymandering in order to offset the effects of natural packing.
*952It follows that the number of votes a party receives in an entire state should have no relevance to any gerrymandering injury alleged by a voter in a single district, because any reference to statewide strength is the essence of proportionality. Id. at 130, 106 S.Ct. 2797 (plurality opinion) (defining proportional representation as drawing district lines that are “in proportion to what their [party’s] anticipated statewide vote will be”). The premise of any test that merely compares statewide votes to seats is that there is something constitutionally wrong with dis proportional representation. This is nothing short of a claim that voters of one party “must be accorded political strength proportionate to their numbers.” Vieth, 541 U.S. at 288, 124 S.Ct. 1769 (plurality opinion). Because there is no such constitutional right, I would enter judgment for the Defendants.
B. The Efficiency Gap Incorrectly Treats Seats Won as a Measure of Political Power
It seems intuitive to consider a party’s number of assembly seats as an adequate measure of political power in the assembly. The efficiency gap merely measures each party’s ability to win more seats, and so the efficiency gap also has a basic intuitive appeal. But upon even a cursory examination, it becomes clear that a party’s number of seats is often a poor measure of political strength. For example, if the Republicans had 51 members to the Democrats’ 48, only a political neophyte might think the two parties enjoyed about equal strength. The reality, of course, is that the Republicans have tremendously more power simply by virtue of the few extra seats that give them the majority in the legislature. Conversely, compare a Republican majority of 60-39 to a majority of 70-29. In the 60-39 case, the Republicans have a 21-seat edge, or 54% more seats than the Democrats. In the 70-29 assembly, the Republicans enjoy a massive advantage with more than double the Democrats’ number of seats. And yet no one with any experience in politics would think there was much practical difference between the two majorities. Once a majority is comfortable (however defined), the party in control has the ability to pass whatever bills it wants, and therefore winning (or losing) additional seats will often provide no practical increase (or decrease) in a party’s political power.11 The point is that every seat gained (or lost) does not represent an equivalent increase (or decrease) in political power—what is crucial is usually only the seats necessary for one party to secure a comfortable majority.
In 2014, the Republicans won 52% of the statewide vote and took 63 seats. The Democrats won 48% of the vote and took the remaining 36 seats. This resulted in an efficiency gap of around 10% in favor of the Republicans. (ECF No. 125 at ¶ ¶ 258, 290.) If the efficiency gap were zero (the Plaintiffs’ ideal), the Republicans would have won only 54% of the assembly seats (53 or 54 seats), while the Democrats would have won 46% (45 or 46 seats). So, instead of enjoying a 54-45 majority, the purported gerrymander (allegedly) allows the Republicans to enjoy a more robust 63-36 majority. The problem is that the Plaintiffs never even attempted to identify a single practical difference in their political power between the actual 63-36 Republican majority and the “ideal” 54-45 majority that would exist under a zero efficiency gap. Whether the Republicans have a majority of 9, 15, or 27 is not likely to impact anyone in any material sense: either way, the Republicans are in charge (by a comfortable margin) and able to pass *953whatever bills they want to pass. Not surprisingly, the Plaintiffs have identified no legislation that passed only because the Republican majority was larger than it otherwise would have been. (Ironically, the most controversial of the Republicans’ bills, Act 10, was passed by the 2011 legislature, which was elected under a court-drawn district plan.)
This demonstrates at least three things. First, it is difficult to perceive any injury worthy of court intervention when a party that wins a majority of the statewide vote has merely increased its number of seats beyond what a zero efficiency gap would mandate.
A second obvious implication of the above is that any measure that treats all seats as being of equal value cannot be a reliable measurement of political harm. The efficiency gap is all about increasing seats, treating every seat as equal and the gaining of more seats as the only efficient use of a vote. But in many elections, including 2014, the additional seats the majority party gained, allegedly through their gerrymander, do not appear to have any discernible impact on their power. In fact, as long as the Republicans maintain statewide vote totals above 48 or 49 percent (as in 2012), we would expect (based on history and even the demonstration plan) that even under a neutrally-drawn plan they would enjoy comfortable control of the assembly. Thus, a measure that is based solely on the number of seats one party wins does not seem up to the task of measuring, or even identifying, the kinds of partisan gerrymanders that might cry out for court intervention. Because all seats are not alike, neither are all efficiency gaps alike. A 10% gap, as seen in 2014, will be of almost no practical import because it merely increased seats for a party that would have maintained comfortable control of the chamber even without gerrymandering. This gives the lie to the Plaintiffs’ hyperbolic claim that the instant case represents “one of the worst partisan gerrymanders in modern American history.” (EOF No. 1 at ¶ 1.)
In sum, as a general principle, the efficiency gap oversimplifies political injury by assuming that any gain or loss of seats equates to a proportional gain or loss of political power, when in fact the raw number of seats is often irrelevant. By reducing political power to gaining seats—regardless of how many seats the gerrymandering party would otherwise have—the efficiency gap does not adequately measure, or even detect, political gerrymandering injuries. Accordingly, I would not rely on the efficiency gap, or any other measure comparing statewide votes to seats, to find a partisan gerrymander in this case.
C. Votes are Meaningful, even if “Inefficient”
In addition to oversimplifying the analysis by treating all seats equally, the Plaintiffs’ analysis ignores the fact that votes “count” even if they do not lead to additional seats. “[0]ur system of representative democracy is premised on the assumption that elected officials will seek to represent their constituency as a whole, rather than any dominant faction within that constituency.” LULAC, 548 U.S. at 469-70, 126 S.Ct. 2594 (Stevens, J., concurring in part and dissenting in part) (citing Shaw v. Reno, 509 U.S. 630, 648, 113 S.Ct. 2816, 125 L.Ed.2d 511 (1993)). It is of course undeniable that one of the central purposes in voting is to tiy to have one’s political party win additional seats, especially if that means taking control of a branch of government. But “the power to influence the political process is not limited to winning elections.” Bandemer, 478 U.S. at 132, 106 S.Ct. 2797 (plurality opinion). In short, it is not accurate to say that *954votes are “wasted” merely because they fail to increase seats for one’s political party. The Plaintiffs’ reliance on the efficiency gap is ultimately a reductionist exercise that fails accurately to account for the influence of lost votes and exaggerates the role of winning seats in the voting process.
1. Votes are not “Wasted” Simply Because they do not Produce Additional Seats
The Plaintiffs have presented this as a cracking case, meaning that they allege the Republicans drew the maps in order to allow themselves to win a large number of close (but not too close) elections in districts that skewed slightly Republican. This enabled the Republicans to efficiently win narrow victories, while the Democrats squandered hundreds of thousands of votes in landslide wins in their own districts. Even though the Plaintiffs would no doubt prefer that the Democrats had won some of those seats, it is not as though those lost votes are completely “wasted.” Plaintiffs ignore the fact that Republicans and Democrats are not fungible: the (R) next to a candidate’s name does not mean he will vote the same as the Republican candidate in the next district. “The two major political parties are both big tents that contain within them people of significantly different viewpoints.” Baldus v. Members of Wis. Gov’t Accountability Bd., 849 F.Supp.2d 840, 851 (E.D. Wis. 2012). Thus, a Republican who has won with only 51% of the vote will very likely govern differently than one who has a safe seat, just as a Republican in Massachusetts will be different from one in Utah. It is exceptionally likely that legislators in swing districts will adopt more moderate, centrist positions than some of them colleagues, and they will of necessity be more responsive to the 49% of the electorate that did not vote for them. If that is true, then the losing candidate’s votes were not “wasted” at all. They serve as an unsubtle reminder that the legislator may ignore the views of the minority party at his own risk. The same, of course, is true of those legislators whose seats are so safe that they routinely win in landslides or seldom face opposition. It would not be surprising if legislators from Milwaukee Democratic districts or suburban Waukesha County Republican districts, for example, represented viewpoints further from the center of their respective parties’ ideologies, being more concerned about a primary challenge from within their own party than any threat from a candidate from the other party. The fact that thousands of votes in those districts do not translate into seats does not mean that they have no impact on the individuals who represent those districts. Instead, they provide cover to legislators on both sides of the aisle and give voice to the more liberal and conservative views their respective parties espouse. As a general principle, legislators from safe seats behave differently: “the Constitution does not answer the question whether it is better for Democratic voters to have their State’s congressional delegation include 10 wishy-washy Democrats (because Democratic voters are “effectively” distributed so as to constitute bare majorities in many districts), or 5 hardcore Democrats (because Democratic voters are tightly packed in a few districts).” Vieth, 541 U.S. at 288, 124 S.Ct. 1769 (plurality opinion). Since it is the excess of wasted votes that make those seats safe in the first place, these excess votes cannot be said to be wasted: they shape the larger political debate, even if they do not translate into additional seats in the legislature. As the Bandemer plurality explained:
the power to influence the political process is not limited to winning elections. An individual or a group of individuals who votes for a losing candidate is usually deemed to be adequately represented *955by the winning candidate and to have as ranch opportunity to influence that candidate as other voters in the district. We cannot presume in such a situation, without actual proof to the contrary, that the candidate elected will entirely ignore the interests of those voters. This is true even in a safe district where the losing group loses election after election. Thus, a group’s electoral power is not unconstitutionally diminished by the simple fact of an apportionment scheme that makes winning elections more difficult, and a failure of proportional representation alone does not constitute impermissible discrimination under the Equal Protection Clause.
478 U.S. at 132, 106 S.Ct. 2797 (plurality opinion).
Finally, it should go without saying that because the ballot is secret, a . minority-party voter in a given district will have as much access to his legislator as any other voter—to seek help in dealing with a government agency, to express a view about pending legislation, or to request help in securing funds for repairing a local bridge or extending a state bike trail. The bills passed by a legislature get all of the attention, but the behind-the-scenes, day-to-day work of a legislator involves countless services for constituents, none of which depend on which party holds a majority in the assembly. Focusing solely on translating votes into seats ignores the fact that winning additional seats is not the only purpose in voting.
2. Voting is Simply a Choice For One’s Own District
In addition, reliance on the efficiency gap ignores what actually occurs at the ballot box and how voters likely perceive what they are doing by voting. Simply put, many voters do not think in terms of efficiency or wasted votes or, more generally, about translating votes made in individual districts into -a statewide phenomenon. Imagine a voter in one of the state’s heavily partisan districts in which the assembly candidates routinely run without opposition. For example, in 2014 Democratic incumbent Rep. Leon D. Young won District 16 with 16,183 votes compared to just 261 votes for unspecified write-in candidates, a landslide win with more than 98% of the vote.12 When those1 16,183 voters placed their vote for Rep. Young—the only name on the ballot—they very likely knew that Young would win in a landslide and that their vote was an exercise in futility, at most a symbolic gesture. They could have left that'spot blank, or stayed home that day, and Rep. Young would have won anyway, since he was unopposed. The same is true of voters in District 58, where Republican Bob Gannon ran unopposed and won 22,087 votes to just 483 votes for unregistered candidates. Surely most of these candidates’ voters knew their votes were “wasted” in the Plaintiffs’ sense of the term—that they were unnecessary to winning any additional seats for their candidate’s party. .But it is unlikely that such voters perceived some sort of injustice arising out of the fact that Young and Gannon—the candidates they supported— would win by such large margins. In other words, voters in such circumstances expect that their votes will not gain additional seats for their party (on a statewide basis), and, to the extent they consider the question at all, they likely believe that such a phenomenon (“inefficiency”) is simply part of the democratic process.
The larger point is that, in voting, a citizen is simply expressing a choice about *956who he believes is a better candidate to represent his own district, which of course is the only question the ballot asks the voter to answer. The Plaintiffs presented no evidence that voters view their vote as an exercise in maximizing the number of seats their party wins in the assembly, nor is it plausible that voters believe their vote in a single district should be calculated in assessing whether the number of seats their party won, on a statewide basis, is fair. “[0]ne implication of the districting system is that voters cast votes for candidates in their districts, not for a statewide slate of legislative candidates put forward by the parties. Consequently, efforts to determine party voting strength presuppose a norm that does not exist—statewide elections for representatives along party lines.” Bandemer, 478 U.S. at 159, 106 S.Ct. 2797 (O’Connor, J., concurring).
In fact, it is not difficult to imagine some voters preferring a result opposite of the Plaintiffs’ assumption. Although there are thousands of die-hard party members like Plaintiff Whitford in both parties, many voters are not quite so committed. A given voter might like an incumbent Republican in his own district, even if that voter leans Democratic in other respects, and so such a voter will vote for the Republican assembly candidate even while preferring that his vote does not translate into additional Republican seats in the assembly. Such a voter would be surprised if his wasted Republican vote were used in some sort of ex post facto calculus to determine whether the Republican candidates won “enough” seats that year. And what of ticket-splitters and independents? Imagine a voter who votes for a Democratic assemblyman, a Republican state senator and a Republican governor. What are we to make of such a ballot, except to conclude that the voter is expressing individual preferences about individual races, rather than some kind of global desire to increase seats for a given party?
In sum, reliance on the efficiency gap ignores what the Bandemer court pointed out, which is that there is more to politics than winning seats, and even the winning of more seats often has little practical impact on one party’s power. In addition, it overlooks the reality that individual voters do not perceive winning additional seats as the overwhelming purpose of voting, either. Because the efficiency gap (as well as Professor Gaddie’s S-curves) are measures only of translating statewide vote totals into legislative seats, it is difficult to see how they could adequately measure any unconstitutional level of partisan gerrymandering.
D. The Efficiency Gap Begs the Ultimate Question
An additional problem with the Plaintiffs’ reliance on the efficiency gap is that the theory relies on circular logic to prove its point. Specifically, in this case the efficiency gap is merely a somewhat more sophisticated way of saying that the Republicans won a large number of close elections. This is because winning close elections is the surest way to make sure the other side racks up lots of wasted votes—every losing vote is wasted, whereas only a few winning votes are wasted. For example, if A defeats B 5,200 to 4,800, A has wasted only 199 votes while B has wasted a whopping 4,800—an eye-popping efficiency gap of 46%! This adds up, of course, any time there is a statewide trend, and so any time one party wins a lot of close elections, the efficiency gap will necessarily be high. That is simply and unavoidably how the Plaintiffs’ math works. But simply stating that there is a high gap does not tell us anything about gerrymandering, however, even if partisan intent is present; it simply means one side won significantly more close elections than the other. And the efficiency gap presumes that every lost vote in every election is a *957“cracked” vote, i.e., evidence of gerrymandering. Under the Plaintiffs’ theory, any time one side wins a lot of close elections, the map must have been gerrymandered (assuming one side controlled the process).13
The second problem resulting from reliance on the efficiency gap is that the Plaintiffs would use the Republicans’ own electoral success against them: under their logic, the more close races the Republicans win, the more votes the Democrats waste, which produces a large efficiency gap and therefore means the Republicans’ wins must have been the result of an invidious gerrymander—a self-fulfilling prophecy. It thus should be clear that using the efficiency gap simply begs the question of whether there was a gerrymander by answering “yes” any time one party wins significantly more close elections than the other. Without addressing why one party might have won more close races than the other, and without evidence of specific districts that were gerrymandered, we are left only to guess that the result must have been caused by gerrymandering.
This reinforces my view, set forth above, that it is dangerous, and even misleading, to find unconstitutional gerrymandering on the basis of statewide vote totals rather than looking at actual maps to detect suspiciously-drawn districts that are non-contiguous or compact. In this case, there was no evidence of an actual gerrymandered district, no map that looked bizarre, and not even a suggestion as to how the map-drawers moved lines here and there to achieve their allegedly unconstitutional ends. Instead, the evidence of the effects of gerrymandering is simply that one party won a lot of close elections. It should be obvious that winning close elections is not unconstitutional, and yet that is all the efficiency gap shows—that a party who loses lots of close races will have far more wasted votes, producing the high efficiency gap seen in this case. Thus, without any actual evidence of gerrymandering, I would find in favor of the defendants.14
Y. Practical Problems with the Efficiency Gap
A. The Efficiency Gap’s “Wasted Votes” Metric Appears Incomplete
In addition to the more abstract problems with the efficiency gap and other votes/seats measures noted above, more practical ones are evident as well. I begin *958with what appears to be the Plaintiffs’ method of calculating wasted votes. To recall, a “wasted” vote falls into one of two categories: a vote in excess of 50% +1 for the winning candidate (“surplus” votes), and any vote for a candidate who has lost (“lost votes”). It is easy enough to understand how to calculate a party’s lost votes, but it remains opaque why a party’s surplus votes should be calculated based on a “50% plus one” standard. (In fact, the Ste-phanopoulos and McGhee article, in which the theory is propounded, ignores the “plus one” requirement entirely, but that is beside the point.15) The theory is that the winning party needed 50% plus one of the total votes cast in order to win the seat, and so any votes in excess of that amount are deemed “surplus” and therefore wasted.
But reliance on one-half (plus one) of the total votes produces unexpected results, primarily because winning elections is not an exercise in division but in addition-, in reality, all you need to win an election in a two-candidate race is one more vote than the other candidate, not 50%-plus-one of the total votes. For example, if the Indians defeat the Cubs 8 to 2, any fan might say that the Indians “wasted” 5 runs, because they only needed 3 to win yet scored 8. Under the Plaintiffs theory, however, the Indians needed 5 runs to beat the Cubs that day: 4 runs to reach 50% of the total runs, plus one to win. That, of course, is absurd.
The central flaw is that when discerning how many votes it takes to win an election, we should not care what the total votes are, because that is an abstraction that factors in how many votes the winning candidate receives. Since every vote cast for the winning candidate increases the total number of votes (the denominator of the percentage), it also necessarily increases the number that candidate needs to reach 50% plus one. This reduces, by half, the winning candidate’s number of wasted votes. The key point is that there is no reason to believe the number of votes needed to win should be determined by how many votes the winning candidate receives. Just as a baseball game is not decided by reference to total runs, an election is not decided by a fraction of total votes. Instead, the number of votes needed to win is simply the number one more than the losing candidate won, and therefore anything beyond that should be counted as a “wasted” vote, using Plaintiffs terminology.
This defect is not just a quibble because it exposes the oddity of a scenario the Plaintiffs described. In an effort to downplay the influence of naturally packed Democratic voters in Milwaukee on the efficiency gap (a phenomenon discussed below), Plaintiffs asserted that in a 75-25 district, wasted votes for each party would be a “wash.” Under their math, if the Democratic candidate received 7,500 votes and the Republican received 2,500, then the Republicans would waste 2,500 votes and the Democrats would waste 2,499 (7,500 minus 5,001, which is 50% plus one of the total votes cast). Since the wasted votes were virtually equal, they explained, the naturally packed Democratic votes in such districts did not have any impact on the overall efficiency gap. This, of course, fit very well with the Plaintiffs’ overarching theory of the gerrymander, which was that Republicans had cracked large numbers of Democrats out of several districts in order to create many districts that now leaned Republican. The efficiency gap, in their view, was due to this intentional *959cracking rather than to the “natural” packing that exists in several heavily-Democratic districts.16
But it is counterintuitive to believe that wasted votes would be equal in a 75-25 district, when one party wins by a landslide. Suppose the Republicans had drawn lines designed to pack thousands of Democratic voters into new 75%-25% districts. Under Plaintiffs’ logic, such heavily slanted districts would have no impact on the efficiency gap, despite the explicit packing of thousands—or hundreds of thousands— of voters. Plaintiffs never explained why a 75-25 district should be viewed as some kind of magical “neutral” district, when in reality it could be a deliberate, and even extreme, gerrymander, full of wasted votes. Instead of relying on a 50%-plus-one standard, it would make much more sense to count all the wasted votes, i.e., those in excess of what the Democrats actually required to win. In a 7,500 to 2,500 election, the Republicans still' waste all 2,500 losing votes, but the Democrats waste 4,999 votes: 7,500 minus the 2,501 they needed to win. Now, instead of pretending that the district is a wash, the Democrats are properly counted as having wasted twice as many votes as the Republicans, and this would serve as evidence of the gerrymander that actually occurred.
Conversely, suppose a district were drawn by a neutral party with the intent of making it competitive, or 50-50. In such a district, one candidate will necessarily lose—maybe only by a few votes—and yet such a result would produce massive numbers of wasted votes (and thus inefficiency) for the loser. For example, if A wins with 5,100 votes to B’s 4,900, B has wasted 4,900 votes and A only 99—producing a eolossal efficiency gap. Under the Plaintiffs theory, the result from a 50-50 district—a district designed to give each, side a fair- chance of winning—would be the strongest evidence of a gerrymander, despite the opposite intent. This discrepancy would seem to render the efficiency gap, as calculated by the Plaintiffs, an unhelpful and dangerously, .misleading metric for gauging actual electoral disparities. Counting . all wasted votes, as described above, would alleviate part of this problem by doubling the number of votes wasted by winners, thus mitigating the outsized role close elections play in the Plaintiffs’ efficiency gap analysis. Because the efficiency gap, which the Plaintiffs made the centerpiece of their , case, does not appear to adequately count wasted votes,. I would find in favor of the Defendants.
B. The Efficiency Gap is Highly Volatile
1. Volatility in General
Immediately above I have attempted to demonstrate how one side’s losses1 in close elections can produce large efficiency gaps due to the fact that every vote for a losing candidate is considered wasted. Notably, massive efficiency gaps necessarily arise even in districts that are designed to be tossups. Given how easy it is to produce such large gaps, it should not be surprising that efficiency gaps are volatile. The Defendants’ expert, Professor Nicholas Goe-dert, credibly testified that wave elections were relatively common, and experience teaches that in some years the Republicans did well across the board, while Democrats performed well in others. In a good Republican year, it will not be surprising if the GOP’s candidates win a large number *960of swing elections, racking up lots of efficient victories and causing the Democrats to waste hundreds of thousands of futile votes. In such a year, the resulting efficiency gap would suggest a historic gerrymander, even under a perfectly neutral map. This effect is exaggerated when the Democrats’ voters are more closely packed than the Republicans, because then Democratic losses and wins both produce massive numbers of wasted votes. The wins tend to be landslides, producing large numbers of surplus votes, while the losses are close calls, resulting in huge pileups of lost votes. The Bandemer court predicted how volatile a measure like the efficiency gap could be:
If all or most of the districts are competitive-defined by the District Court in this case as districts in which the anticipated split in the party vote is within the range of 45% to 55%—even a narrow statewide preference for either party would produce an overwhelming majority for the winning party in the state legislature. This consequence, however, is inherent in winner-take-all, district-based elections, and we cannot hold that such a reapportionment law would violate the Equal Protection Clause because the voters in the losing party do not have representation in the legislature in proportion to the statewide vote received by their party candidates.
478 U.S. at 130, 106 S.Ct. 2797 (plurality opinion) (emphasis added).
The Supreme Court thus recognized thirty years ago that even just a “narrow statewide preference” for a single party could produce a large majority of seats, and thus a large efficiency gap (a 51% statewide majority could easily produce 60% of the seats). Rather than evidence of some kind of constitutional problem, however, such a result is simply “inherent” in the system whenever a state (1) has winner-take-all districts and (2) experiences a “mild statewide preference” for one party. Id. This underscores the point about question-begging: when the Plaintiffs say there is a large efficiency gap, all they are saying is that one side won a lot of close elections in winner-take-all districts. As such, the efficiency gap appears to be of little utility in measuring constitutional injury.
2. The 2012 Election was Historic, Nationally and in Wisconsin
In addition to these general volatility concerns, it would appear problematic to rely on 2012—the first election after Act 43—as a benchmark for measuring wasted votes. As the Defendants’ expert Sean Trende pointed out, President Obama was hugely successful in a few, traditional bastions of Democratic voters—even more successful than in 2008. But in the rest of the state, his support declined. President Obama’s landslide wins in the Cities of Milwaukee and Madison resulted in hundreds of thousands of wasted votes—not wasted for the President, of course, but for the down-ticket assembly candidates who either won in landslide victories or, more commonly, were unopposed entirely. Many of these are wasted votes that would not otherwise exist but for the particular attraction of Obama’s candidacy in urban areas. A brief review of the difference in turnout for Democratic voters in a few of the Milwaukee and Madison wards will make the point.
*961Ward 17 Obama 2012 Votes Dem Gov. Votes 2014 Drop
Milwaukee 105 716 493 31%
Milwaukee 116 715 466 35%
Milwaukee 143 843 573 32%
Madison 1 323 264 18%
Madison 16 1,894 1,685 11%
Madison 29 2,150 2,000 7%
In this small sample of the most heavily Democratic inner-city wards in Milwaukee (which voted over 99% for President Obama), the drop in turnout between the presidential election and the 2014 governor’s race was about one-third, reflecting a significantly higher level of interest in the 2012 presidential election.18 By contrast, Madison districts that went heavily (85— 95%) for Democrats in those same years saw a much smaller decline in turnout in 2014. In fact, the Madison wards line up with the turnout seen in some of the staunchest Republican areas:
Ward Romnev 2012 Votes Walker Votes 2014 Drop
Chenequa 327 288 12%
Cedar Grove 950 849 11%
Brookfield Ward 20 733 638 13%
Oostburg 1515 1427 6%
The point is that Republicans and non-Milwaukee Democrats were similarly energized in both elections, with turnout for the 2012 presidential election somewhat higher for both, as expected. By contrast, the numbers reflect that 2012 was a historic year for the African-American electorate, with turnout in those wards much higher than it was two years later. But historic numbers do not create a reliable benchmark by which gerrymandering should be measured. In some districts, President Obama was winning by landslides of 85 or 90%, resulting in large— historically large—numbers of wasted votes that the Republicans do not match anywhere else in the state. It should thus be clear that President Obama’s presence on the 2012 ticket exaggerates the efficiency gap, attributing the cause to partisan bias rather than the historic urban voter *962turnout that year, which gave rise to historic numbers of wasted votes for Democratic assembly candidates. (Not surprisingly, the efficiency gap dropped in 2014.)
3. ActlO
The 2012 election also came at a dramatic time in this state’s political history. The legislature passed Act 10 in June 2011 and the Republican governor quickly signed it. The Act required government employees to increase their contributions to their health insurance and retirement benefits, and significantly reduced the power of public employee unions by abolishing mandatory membership dues and capping wage increases to a percentage based on the consumer price index. Madison Teachers, Inc. v. Walker, 2014 WI 99, ¶ 1, 358 Wis.2d 1, 19, 851 N.W.2d 337, 346 (2014). Prior to the Act’s passage, however, in an unprecedented move, all 14 Democrats in the state senate fled to Illinois to prevent passage of the bill, preventing a Republican quorum. Eventually the Republicans found a way around the quorum requirements and passed the bill, which was immediately subjected to court challenges and historic protests at the Capitol, often receiving national news coverage. Also unprecedented was the number of state senators almost immediately targeted for recall elections. Some Democrats were challenged for leaving the state during the Act’s consideration, while some Republicans were targeted by those who viewed Act 10’s collective bargaining changes unfavorably. The next year, after organizers collected nearly a million signatures, Governor Walker was subjected to his own recall election, which he survived.
Whatever one’s views of Act 10 or the responses it generated, or of President Obama’s reelection, the point is that 2012 was hardly the kind of “normal” year one would expect to use as a basis of reference. The experts in this action testified at some length about the sometimes complex methods they used to ensure accuracy and engender confidence in their models, but none of that matters if the baseline election used in their analysis is such a historical outlier. Just as we would not rush out to buy flood insurance after a single, historic rainstorm, we should not have much confidence in a measure whose central data point is an unusual political year.
C. Wisconsin’s Political Geography
It should go without saying that urban, more Democratic, voters are more closely packed together than suburbanites and farmsteaders, who lean more Republican but who are interspersed with lots of Democrats nonetheless. It is undeniable that voters may group together in the heavily Republican “collar counties” of Washington, Ozaukee, and Waukesha, which surround Milwaukee, while Democrats in Madison or Milwaukee often group more densely in duplexes or apartment buildings, or at least homes with much smaller lots. There are also far more residents in Milwaukee than in the more suburban counties. All things being equal, two individuals in Marathon County who supported Mitt Romney are likely to be spaced farther apart than two Barack Obama-supporting neighbors in Madison or Milwaukee. This phenomenon is taken as a given by the Vieth court: “Consider, for example, a legislature that draws district lines with no objectives in mind except compactness and respect for the lines of political subdivisions. Under that system, political groups that tend to cluster (as is the case with Democratic voters in cities) would be systematically affected by what might be called a ‘natural’ packing effect.” 541 U.S. at 289-90, 124 S.Ct. 1769 (plurality opinion). At trial, Professor Stephano-poulos acknowledged some natural packing of Democrats, and his own law review article acknowledges this effect as well. In addition, it is notable that the average *963efficiency gap during the 1980s (under a court-drawn plan, followed by amendments when Democrats gained full control) was 1.9% in favor of Republicans. In the. 1990s (court-drawn plan) it was 2.4%, while the average gap during the 2000s (another court-drawn plan) was 7.6%. (EOF No. 125 at ¶ ¶ 190, 192, 194.) Thus, Republican-favoring efficiency gaps have been part of Wisconsin’s political landscape for more than three decades, long before Republicans had the ability to draw the lines in 2011.
As the Defendants pointed out at trial, the most lopsided Republican assembly win predicted even under the Plaintiffs’ demonstration plan favored the GOP candidate by a margin of about 75%-25%, but there were nine other districts that favored Democrats by even more than that, with winning tallies in excess of • eighty percent. (Ex. 561.) In real-world terms, in 2012 President Obama won Assembly District 16 with more than 90% of the vote and, not surprisingly, the incumbent Democratic candidate ran unopposed. There simply are no districts that have comparable margins for Republicans. For example, Rep. Duey Stroebel beat the Democratic challenger in his Ozaukee and Washington County district with 28,905 votes to 9,682, or 71% of the votes.19 Waukesha County’s District 99 saw Chris Kapenga win 76% of the votes. Notably, even though heavily Republican, these districts were considered competitive enough to draw Democratic challengers, whereas there simply are no Republican challengers in the more staunchly Democratic Milwaukee districts. That no one even runs as a Republican in several districts is itself highly suggestive of geographic packing. The Plaintiffs provided no evidence that this natural packing effect could somehow have been avoided, since Democratic voters remain tightly packed no matter how the lines are drawn.
It is true, as the Plaintiffs have noted, that counties like Waukesha County are every bit as Republican as Milwaukee County or Dane County are Democratic. Voters vote by district, however, not by county, and so the relevance of .that point is unclear. Even so, if one looked at a red-blue map, one would clearly see the heavily red areas surrounding Milwaukee, which the Plaintiffs point to as evidence that the Republicans are also heavily clustered. But that does not mean the numbers somehow even out. The colors on the maps are a reflection of partisanship (intensity), not of raw numbers of partisan voters. At trial, it was shown that the number of Obama voters in Milwaukee County was 332,438, while Dane County had 216,071, for a total of 548,509. (ECF No. 150 at 135.) By contrast, Mitt Romney won the heavily Republican suburban counties with only 36,-077 (Ozaukee), 162,798 (Waukesha) and 54,765 (Washington) votes, totaling 253,-640—less than half the number of Obama voters in Milwaukee and Dane Counties. (Id.) Thus, these heavily Republican counties do not come close to balancing out the high concentration of Democratic voters in other counties.
None of the above is to suggest that natural geographic factors explain the entirety of the efficiency gap seen under Act 43, as the majority rightly concludes; Still, when pro-Republican efficiency gaps have existed in neutral court-drawn plans going back decades, and when they exist even in the Plaintiffs’ own demonstration plan, geography cannot and should not be ignored. Even if geography does not explain the entire gap, and even if it plays only a “modest” role—for example, three to six percent—it would seriously undermine the notion that the Republicans in this case engaged in a partisan gerrymander of historical proportions.
*964D. “Sign-Flipping” Should Not be the Standard for Court Intervention
Efficiency gaps are measured at every election, and these measures change every election based on a number of factors, including the issues raised, quality of local candidates, waves (as discussed above), turnout, and other natural phenomena such as shifts in demographics. Because any challenge will be based solely on the first election under a challenged plan, the Plaintiffs have attempted to create a standard for measuring the durability of the gap that is observed in that first election, that is, the tendency of an efficiency gap to persist throughout the remaining years of a plan. The Plaintiffs’ expert, Professor Jackman, presented credible evidence that efficiency gaps greater than 7% have a strong tendency to remain on the same side of zero over the course of a plan (especially for Republicans). For example, according to Professor Jackman, an initial efficiency gap of -10% has only a very small chance of turning positive (“flipping signs”) over a ten-year period. The theory is that efficiency gaps of that size invite court intervention because there is almost no chance that the gap will disappear through the normal course of politics.
Assuming Professor Jackman’s general analysis is correct, I can perceive no intuitive reason to believe that the likelihood of “sign-flipping” should play such an outsized role in determining when court intervention is appropriate. Plaintiffs’ threshold of -7% is based on the fact that such an efficiency gap is unlikely to disappear (flip signs), but this ignores the fact that the efficiency gap may become much smaller during its natural life even if it does not disappear entirely. For example, a plan could move from an efficiency gap of -8% to -2% in the next election cycle, meaning the map had become almost an even playing field. Such a plan would hardly be a good candidate for court intervention. In fact, we know that in Wisconsin, under the last court-drawn plan, the gap jumped around between -4% and -12% (always favoring Republicans) throughout the 2000s. That is, the gap in the highest year was more than triple the gap in the lowest year. It is thus not difficult to envision a plan having an initial gap of 7 or 8% that would drop down to 2 or 3% purely through natural phenomena. And when we know that a state’s political geography explains at least some portion of any efficiency gap, the entirety of any lingering efficiency gap could be explained through geography rather than partisan gerrymandering. Thus, even if the gap did not disappear entirely, any remaining gap traceable to gerrymandering has been all but eliminated without court intervention. And yet the Plaintiffs’ test would demand that a court intervene to fix a problem that might largely ameliorate itself naturally.
Given the Justices’ reluctance to involve the courts in the review of gerrymandering claims, the sign-flipping metric seems far too easy to meet, since according to Professor Jackman every gap larger than 7% will meet that standard. Instead of gauging the likelihood that any efficiency gap would persist, a more robust test would demand a strong likelihood that a large efficiency gap would persist throughout the life of the plan. That is, a court would ask whether the gerrymandering party has created a map that will ensure a strong likelihood that large, historically significant efficiency gaps will persist—not just that some efficiency gap will persist. If a plaintiff could demonstrate that efficiency gaps larger than 6% or 7% would likely persist throughout a plan’s life, judicial intervention would be more appropriate because the minority party would have much greater difficulty remedying the problem through the political process. Here, however, the evidence is simply that the efficiency gap is unlikely to disappear entirely, *965without any acknowledgment of the possibility that the gap could be significantly reduced without any court intervention at all. Accordingly, assuming the efficiency gap played some role in a gerrymandering test, I would require the plaintiffs to demonstrate a significant likelihood that large efficiency gaps—not just non-zero efficiency gaps—would be a feature of the challenged plan throughout its operative life.
VI. Conclusion
The Supreme Court heard this same story in 1986. It was unmoved. In 2004 the Court rejected a similar claim, and the reasons the Justices cited only twelve years ago apply with equal force now. What made this case different is the Plaintiffs’ claim that they had discovered the holy grail of election law jurisprudence— the long sought after “judicially discerna-ble and manageable standard” by which political gerrymander cases are to be decided. Yet, even the majority has declined Plaintiffs’ request that the efficiency gap standard be adopted as the presumptive test, choosing instead to use it merely as corroborative evidence of its own entrenchment test. Op, at 907. As I have attempted to show above, however, the majority’s entrenchment test offers no improvement over the tests that have already been rejected by the Supreme Court. And the efficiency gap theory on which the Plaintiffs founded their case fatally relies on premises the courts have already rejected, including proportional representation, and it suffers from a number of practical problems as well. Simply put, I do not believe the Supreme Court would direct courts to meddle in a state districting plan when that plan adequately hews to traditional and legitimate districting principles; contains no “gerrymander,” as traditionally understood; and when the plan only modestly extends the map-drawing party’s electoral advantage beyond what would exist naturally. This is particularly true given that the gerrymandering party very likely would have won both elections conducted under the challenged plan even without gerrymandering. Under these circumstances, and given the Justices’ reluctance to review gerrymandering claims, the Plaintiffs’ theory does not persuade me that a majority of the Supreme Court would find an unconstitutional gerrymander in this case. Accordingly, I would find in favor of the Defendants and therefore respectfully dissent.

. Davis v. Bandemer, 478 U.S. 109, 134, 106 S.Ct. 2797, 92 L.Ed.2d 85 (1986) (plurality opinion). In Indiana, Democratic candidates received 51.9% of the vote. Only 43 Democrats, however, were elected to the 100-mem-ber House. Under the Plaintiffs’ efficiency gap calculations, winning 52% of the vote would entitle a party to receive 54% of the seats. Since they only received 43 seats, that results in an efficiency gap of around 11%. The Republicans won 57 seats despite winning only 48% of the statewide vote. The Plaintiffs’ proposed norm would have the Republicans win*933ning only 46 seats. By winning 57, the Republicans won almost 24% more seats than their statewide totals would suggest. This very nearly mirrors the results of Wisconsin's election in 2012, the first election conducted under Act 43.


. Notwithstanding the acknowledgement by almost every Justice to address the issue that partisan intent is to be expected in redistricting, the majority, citing Harris v. Arizona Independent Redistricting Commission, — U.S. —, 136 S.Ct. 1301, 194 L.Ed.2d 497 (2016), suggests that it is an open question whether partisanship is an illegitimate redistricting factor. But the issue in Harris was whether a deviation of less than 10% from the equal population requirement of Reynolds v. Sims, 377 U.S. 533, 84 S.Ct. 1362, 12 L.Ed.2d 506 (1964), could be justified by partisan considerations. The Court stated, "[Ejven assuming, without deciding, that partisanship is an illegitimate redistricting factor, appellants have not carried their burden.” Harris, 136 S.Ct. at 1310. Taken in context and in light of the Court’s repeated acknowledgement that partisan considerations are to be expected, I read Harris as leaving open the question whether partisan intent could legitimately justify an underpopulated district; not whether it is illegitimate in itself. See Cox v. Larios, 542 U.S. 947, 124 S.Ct. 2806, 159 L.Ed.2d 831 (2004). Here, there is no allegation that any district was underpopulated.


. Plaintiffs offered no evidence as to actual party membership in Wisconsin. Because of its open primary system, voters in Wisconsin are not required to join a party in order to vote in that party's primary election. Democratic Party of U.S. v. Wisconsin, 450 U.S. 107, 110-11, 101 S.Ct. 1010, 67 L.Ed.2d 82 (1981).


. Notably, although the Democrat-Plaintiffs express outrage at the maps the Republicans drew, the Democrats are hardly immune to map-drawing chicanery of their own. For example, the plans they proposed following the 2000 census reflect the same partisan intent as Act 43 and were "riddled with their own partisan marks.” As described by the three-judge panel that heard that case:
Leg Dem B and Leg Dem C divide the City of Mádison into six districts radiating out from the Capitol in pizza slice fashion. The Leg Dem plans have higher levels of population deviation, lower levels of core retention, higher levels of disenfranchisement, and lower levels of compactness than the Alt A and Alt C plans, in part because they renumber the Senate districts in Milwaukee County (again for presumed partisan advantage).
Baumgart v. Wendelberger, Nos. 01-C-0121, 02-C-0366, 2002 WL 34127471, at *4 (E.D. Wis. May 30, 2002). Because Wisconsin government was divided at the time, the Democrats- were unable to enact their proposed plan into law, but there is no reason to believe they would not attempt to do so now if the circumstances were reversed. Importantly, there is no evidence that Act 43 violated any of the traditional redistricting principles cited by the Baumgartner court in rejecting the Democratic proposal.


. It was only a term ago that the Court held by a 5 to 4 vote that it was constitutionally permissible to remove redistricting from the political branches. Ariz. State Legislature v. Ariz. Indep. Redistricting Comm’n, — U.S. —, 135 S.Ct. 2652, 192 L.Ed.2d 704 (2015). Adoption of the majority’s standard may well compel States to do so.


. Because senate elections are staggered, the possibility arises that some voters who are moved to a different district would have no vote for a senate candidate for two consecutive election cycles.


. In fact, the Justices have been remarking on the use of technology in gerrymandering cases for decades. In Bandemer, for example, Justice Powell noted that "[c]omputer technology now enables gerrymanderers to achieve their purpose while adhering perfectly to the requirement that districts be of equal population.” 478 U.S. at 174, 106 S.Ct. 2797 (Powell, J., concurring in part and dissenting in part). And in Vieth, Justice Kennedy noted that "[c]omputer assisted districting has become so routine and sophisticated that legislatures, experts, and courts can use databases to map electoral districts in a matter of hours, not months.” 541 U.S. at 312, 124 S.Ct. 1769 (Kennedy, J., concurring). Justice Breyer, too, observed that "[t]he availability of enhanced computer technology allows the parties to redraw boundaries in ways that target individual neighborhoods and homes, carving out safe but slim victory margins in the maximum number of districts, with little risk of cutting their margins too thin.” Id. at 364, 124 S.Ct. 1769 (Breyer, J., dissenting). Computer technology was well-advanced in the 1980’s, and certainly by 2004, and the Justices were clearly aware of its benefits and dangers. When Justices Souter, Stevens and Ginsburg (three-fifths of the Justices who would consider political gerrymandering challenges) say that a test should include adherence to traditional districting principles, we cannot simply ignore those opinions on the Plaintiffs' say-so.


. The Plaintiffs also suggest that their proposed test does account for traditional dis-tricting factors. For example, if the Defendants can show that traditional districting criteria required them to draw the maps as they did, then that would excuse the large efficiency gap. But being able to cite traditional principles as some kind of defense is a far cry from the tests described above, which would require a failure to follow such principles as part of the burden plaintiffs must show.


. It appears from the Plaintiffs’ calculations that the Republicans won something on the order of 48.6% of the statewide vote in 2012. (ECF No. 125 at ¶ 257.)


. Notably, the Plaintiffs' proposal also produces unusual results. For example, under the Plaintiffs’ test, if a party received 60% of the statewide votes and won the same 60% of the seats, that would produce a 10% efficiency gap simply because it deviates from their preordained 2:1 relationship—with 60% of the vote, the victorious party ‘‘should” have received a seat bonus of 70% of the seats. Obviously, the need for court intervention in such a case would be completely absent, because the statewide majority party has won a large majority of seats. Yet under the Plaintiffs' test such a plan must be thrown out (assuming intent were present) as an unconstitutional gerrymander.


. It is trae that a two-thirds majority will have the power to override gubernatorial vetoes, but no one has suggested that would be relevant here.


. G.A.B. Canvass Reporting System County by County Report, 2014 General Election (Nov. 26, 2014, 2:12 PM), http://www.gab.wi.gov/ sites/defaull/files/l 1.4.14% 20Election% 20Re-sults% 20-% 20all% 20officesc% 20x% 20c% 20report.pdf.


. The Plaintiffs would object that this analysis ignores the fact that their test also requires evidence of partisan intent. Thus, it is triggered not merely by the existence of a certain efficiency gap but also the presence of intent. But as this case demonstrates, it will be easy enough to show intent whenever one side controls the process. The fact that there will always be some partisan intent in cases like this will enshrine the efficiency gap analysis as the decisive factor.


. A final concern is that the Plaintiffs' test presumes that parties should have the same number of wasted votes, even if there are different numbers of voters for each party. But what happens when the two parties have very different numbers of voters? In Massachusetts, for example, three of every four voters who registered a party affiliation registered as a Democrat. Massachusetts Registered Voter Enrollment: 1948-2016, William Francis Galvin, Secretary of the Commonwealth of Mass., https://www.sec.state.ma.us/ele/eleenr/ enridx.htm (last visited Nov. 3, 2016). This is reflected in the fact that the Massachusetts House of Representatives consists of 122 Democrats and only 34 Republicans. Under the Plaintiffs' efficiency gap analysis, a perfectly symmetrical map (efficiency gap of zero) would require equal numbers of wasted votes on both sides. Yet such a result is impossible to imagine in a state where the number of voters in each party is so unequal at the outset. On what constitutional principle would one rely to expect that the Republicans, who are vastly outnumbered, could ever produce similar numbers of wasted votes as the Democrats?


. Nicholas Stephanopoulos & Eric McGhee, Partisan Gerrymandering and the Efficiency Gap, 82 U. Chi. L. Rev. 831 (2015).


. The Plaintiffs did not argue that the Republicans had intentionally packed Democrats in Milwaukee or elsewhere. This is likely because many of the Milwaukee districts were drawn, with the help of lawyers and Dr. Gad-die, with an eye to Voting Rights Act concerns, and the Republican operatives who drew the rest of the map did not touch those districts’ boundaries.


. 17 Election data compiled by the Government Accountability Board are available at 2012 Fall General Election, Wis. Elections Commission, http://elections.wi.gov/elections-voting^results/2012/fall-general (last visited Nov. 3, 2016).


. According to City of Milwaukee data, these wards are between 93% and 95% Black. City of Milwaukee Voting Age Populations by Proposed Adjustments to 2011 Voting Wards (Sept. 6, 2011), http://city.milwaukee.gov/Image Library/Groups/ccCouncil/201 l-PDF/2012 VotingWardsDemographics9-2.pdf.


. 2012 Fall General Election, supra note 17.